Case: 17-11049   Date Filed: 08/18/2017   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                             No. 17-11049
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:95-cr-06031-MGC-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus

CLINTON BURNS, III,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 18, 2017)

Before MARTIN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER C
            Case: 17-11049   Date Filed: 08/18/2017   Page: 2 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17418
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:13-cr-00124-MMH-MCR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ANDRE ALSTON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 18, 2017)

Before ED CARNES, Chief Judge, JULIE CARNES and JILL PRYOR, Circuit
Judges.

PER CURIAM:

URIAM:

                                     2
              Case: 17-11049     Date Filed: 08/18/2017    Page: 3 of 5


      Clinton Burns, a federal prisoner proceeding pro se, appeals the district

court’s order denying his motion to appoint a special grand jury and prosecutor, his

petition for a writ of continuing garnishment, and his petition for a writ of habeas

corpus ad testificandum. After careful review, we affirm.

                                          I.

      In 1995, Burns was convicted of a number of drug offenses and sentenced to

life imprisonment. This Court affirmed his convictions and sentence. Burns then

filed a motion to vacate his sentence under 28 U.S.C. § 2255. The district court

denied his motion.

      In January 2017, Burns filed four pleadings in the district court relevant to

this appeal: (1) a motion for special grand jury and prosecutor; (2) a petition for a

writ of continuing garnishment; (3) a petition for habeas corpus ad testificandum;

and (4) a motion for leave to proceed in forma pauperis. These filings allege

prosecutorial misconduct and demand that Burns be allowed to testify at a trial in

order to prove his allegations. They also indicate that Burns was owed $2,500,350

from a variety of debtors, including the prosecutors and the district court judge

who had presided over his trial and sentencing.

      The district court granted Burns’s motion for leave to proceed in forma

pauperis. However, it denied his other motion and petitions, finding them to be

“inapplicable at this stage of the case.” The court reasoned that because the “grand


                                           3
              Case: 17-11049      Date Filed: 08/18/2017   Page: 4 of 5


jury motion is an improper vehicle to challenge his criminal case proceedings, his

writ of garnishment against the judicial and prosecutorial teams is inapplicable[]

and his testimony request is unnecessary at this time.” This appeal followed.

                                          II.

      Burns argues on appeal that the district court abused its discretion by

denying his motion and petitions. He says he provided enough proof to warrant an

evidentiary hearing about his convictions.

      We review the denial of Burn’s postconviction motions in this case for an

abuse of discretion. See Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001).

This Court liberally construes pro se pleadings. Tannenbaum v. United States, 148
F.3d 1262, 1263 (11th Cir. 1998) (per curiam). We review de novo questions of

jurisdiction, and will examine a district court’s jurisdiction over an action even if

the district court did not address those issues. Milan Express, Inc. v. Averitt

Express, Inc., 208 F.3d 975, 978 (11th Cir. 2005); United States v. Alabama, 791
F.2d 1450, 1454 (11th Cir. 1986).

      Despite how they were styled, Burns’s filings challenge his convictions and

sentence. Because Burns is attempting to reopen a final judgment and has already

filed a previous § 2255 motion, we must treat his filings in this case as a second or

successive petition. See Gonzalez v. Sec’y, Dep’t of Corr., 366 F.3d 1253, 1277 &

n.11 (11th Cir. 2004) (en banc). The district court lacked jurisdiction to even


                                           4
                 Case: 17-11049       Date Filed: 08/18/2017       Page: 5 of 5


consider such a challenge. See 28 U.S.C. § 2244(b)(3) (requiring a prisoner to

apply for and receive permission from this Court before filing a second or

successive § 2255 motion). Burns may file an application with this Court seeking

collateral review of his convictions and sentence, but he cannot seek relief directly

from the district court on this basis. 1

          As for the writ of continuing garnishment, Burns has offered no context or

explanation for why the people he named in the petition owe him over $2 million.

Neither does our review of the record indicate any reason for such a debt. We

therefore conclude the district court did not abuse its discretion in denying Burns’s

filing.

          AFFIRMED.




          1
         Burns also filed a motion in this Court on May 22, 2017 seeking to supplement the
record. We decide whether to allow the appellate record to be supplemented on a case-by-case
basis. Schwartz v. Millon Air, Inc., 341 F.3d 1220, 1225 n.4 (11th Cir. 2003). In this case, the
material Burns wishes to submit would not affect the district court’s jurisdiction. The motion is
therefore DENIED.
                                                5